Citation Nr: 1030344	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-
connected fractured coccyx.

2.  Entitlement to service-connection for obesity.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for coronary 
artery disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder, a depressive disorder, and a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney at 
Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to October 1957 
and February 1958 to December 1967.

This matter arises before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2009, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

Regarding the Veteran's posttraumatic stress disorder (PTSD) 
claim, the Board notes that the Veteran's claim on appeal was 
previously characterized as a claim of service connection for 
PTSD.  However, while on appeal, the United States Court of 
Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the claim.  
A review of the claims file shows that the Veteran has been 
variously diagnosed as having PTSD, a depressive disorder, and a 
dysthymic disorder.  The Board therefore finds that the Veteran's 
claim is not limited solely to PTSD.  Instead, the claim is 
properly characterized broadly as a claim of service connection 
for an acquired psychiatric disorder, to include PTSD, a 
depressive disorder, and a dysthymic disorder.

The issues of entitlement to earlier effective dates for "any 
service connected conditions" have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.  

The Veteran stated in his Travel Board hearing that he was in 
receipt of Social Security benefits.  Additionally, a VA 
treatment record dated March 2006 indicated that the Veteran was 
awarded "SSD for various disabilities" in November 2005.  VA 
has a duty to obtain Social Security Administration (SSA) records 
when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The medical and legal documents pertaining to this 
application have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant to 
the claim cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Since the 
record indicates that the Veteran has applied for social security 
disability benefits, the Board finds that the claim must be 
remanded in order to further develop the record before it can be 
adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2009).

Additionally, while this appeal is in remand status, the RO 
should obtain any outstanding records from the Bay Pines VA 
Medical Center dated from October 2008 to the present.  
Furthermore, VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
current diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  After the aforementioned development is completed, the 
Veteran should be afforded with a compensation and pension 
examination for his claimed obesity.  The examiner should 
indicate whether the Veteran was obese upon his entrance into 
military service and, if so, should state whether the Veteran's 
obesity was aggravated beyond its natural progression during 
military service.  If the Veteran was not obese upon his entrance 
into military service, the examiner should provide an opinion 
regarding whether his current obesity is at least as likely as 
not etiologically related to his period of active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application for 
SSA disability benefits.  If no records can 
be found, indicate that the records do not 
exist and whether further efforts to obtain 
the records would be futile.

2.	All outstanding VA treatment records 
pertaining to any treatment the Veteran has 
received for his claimed disabilities at the 
Bay Pines VA Medical Center from October 2008 
to the present should be obtained and 
associated with the claims folder.  The 
search should include any archived or retired 
records.  If no records are available, please 
make specific note of that fact in the claims 
file.

3.  After the above developments are 
completed, schedule the Veteran with an 
appropriate examination to determine the 
nature, severity, and etiology of his 
obesity.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.  
In addition, the examiner is requested to 
state whether "obesity" is a disease or 
disorder.

The examiner should specifically state 
whether the Veteran was obese upon his 
entrance into military service and, if so, 
whether the Veteran's obesity was aggravated 
beyond its natural progression during 
military service.  If the Veteran was not 
obese upon his entrance into military 
service, the examiner should provide an 
opinion regarding whether the Veteran's 
current obesity is at least as likely as not 
(i.e. probability of 50 percent or more) 
etiologically related to his period of active 
military service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.	Then, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for the Veteran's response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




